Citation Nr: 0706276	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-42 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus with diabetic retinopathy 
associated with herbicide exposure.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO, in pertinent part, awarded 
service connection for erectile dysfunction and assigned a 
noncompensable evaluation effective August 2002.  The RO also 
continued the 20 percent disabling rating for diabetes 
mellitus with diabetic retinopathy associated with herbicide 
exposure; however, the RO did award a May 2001 retroactive 
effective date, based on the provisions of liberalizing 
legislation, for the grant of service connection for 
diabetes.

The veteran elected a local RO hearing in his December 2004 
substantive appeal.  He subsequently indicated in February 
2005 that he no longer desired an RO hearing.  As such, the 
hearing request is deemed withdrawn.  A Decision Review 
Officer hearing was held in February 2005.  A conference 
report has been associated with the veteran's claims folder.

The veteran's diabetes mellitus is currently rated under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1) following 
the rating criteria provides for the separate evaluation of 
compensable complications arising from the veteran's 
diabetes.  Based on the provisions of Code 7913 and Note (1), 
the Board shall consider whether a separate rating for 
diabetic retinopathy is warranted, as well as any additional 
disabilities reasonably raised by the record.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate his claims for benefits and the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's diabetes mellitus (Type II) has not 
required regulation of activities.

3.  Non-proliferative diabetic retinopathy is a complication 
of the service-connected diabetes mellitus Type II, which 
causes diminished image of the retina.

4.  The veteran's erectile dysfunction has not been 
manifested by penis deformity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for diabetes mellitus Type II have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.119, Diagnostic Code 7913 (2006).   

2.  The criteria for a separate 10 percent evaluation for 
diabetic retinopathy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.84a, Diagnostic Code 
6011, 4.119, Diagnostic Code 7913  (2006).   

3.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115b, Diagnostic Code 
7522 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed a request for an increased 
rating for his diabetes mellitus in September 2003.  In a 
December 2003 letter, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his increased rating claim for diabetes 
mellitus, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence to support his claim. 

The December 2003 VCAA notice was properly tailored to the 
application for increased compensation benefits.  The Board 
notes the veteran did not file a service connection claim for 
erectile dysfunction; however, in the May 2004 rating 
decision the RO continued the 20 percent disabling rating for 
diabetes mellitus and assigned a separate noncompensable 
rating for erectile dysfunction secondary to the diabetes 
based on the evidence of record.  The veteran filed a notice 
of disagreement (NOD) in July 2004 with regard to the initial 
noncompensable rating assigned for erectile dysfunction and 
the continued 20 percent rating for diabetes mellitus.  The 
claim was re-adjudicated in a May 2005 supplemental statement 
of the case (SSOC).

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the following: the 
veteran's service personnel and medical records; VA 
outpatient treatment records; reports of VA examination; 
private medical records; and the conference report from the 
veteran's February 2005 Decision Review Officer hearing.  

The Board notes the veteran submitted additional evidence 
after the May 2005 SSOC was issued.  While the new evidence 
consisted of a duplicate copy of his March 2005 VA 
examination report, he also submitted VA outpatient treatment 
records dated in 2006 which were not previously considered by 
the RO.  The Board notes that in June 2005, the veteran 
specifically waived initial RO consideration of any 
subsequent newly submitted evidence.  Additionally, while the 
newly submitted evidence reaffirms that the veteran has 
compensable disability due to retinopathy, it is not 
pertinent to the veteran's claims for higher ratings for 
diabetes mellitus or erectile dysfunction.  As such, a remand 
for preparation of an SSOC would serve no useful purpose.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for higher 
ratings, any question as to appropriate effective dates to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Analysis

I.  Diabetes Mellitus with Diabetic Retinopathy

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service personnel and medical records; VA 
outpatient treatment records; reports of VA examination; 
private medical records; and the transcript of the February 
2005 Decision Review Officer hearing.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter the Board notes that the veteran 
receives separate ratings for erectile dysfunction and 
peripheral neuropathy of the upper and lower extremities as 
secondary to the diabetes mellitus.  Thus, any symptomatology 
related to those disorders cannot be considered in the 
assignment of the rating for diabetes mellitus.  See 
38 C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).  However, Note (1) 
following 38 C.F.R. § 4.119, Diagnostic Code 7913, provides 
for the separate evaluation of compensable complications 
arising from the veteran's diabetes.  Based on these 
provisions and for the reasons set forth below, the Board has 
found that non-proliferative diabetic retinopathy is a 
compensable complication warranting a separate 10 percent 
evaluation.    

The veteran contends that his service-connected diabetes 
mellitus warrants a rating in excess of 20 percent as his 
disease requires the use of insulin and oral hypoglycemic 
medication.  Historically, service connection for diabetes 
mellitus was awarded on a presumptive basis in a September 
2001 rating decision.  The decision was based on the 
veteran's service in Vietnam.  The veteran was diagnosed with 
diabetes mellitus Type II in approximately August 1996.  In a 
May 2004 rating decision, the RO made the award of service 
connection for diabetes with diabetic retinopathy retroactive 
to May 2001, the date of the enactment of the law allowing 
diabetes to be granted on a presumptive basis, based on the 
provisions of liberalizing legislation.

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this code section, a 20 percent rating is 
assigned for diabetes mellitus recurring insulin and 
restricted diet, or hypoglycemic agent and restricted diet.  
38 C.F.R. § 4.119.

A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits a diabetic car providers, plus 
complications that would not be compensated if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would not be 
compensated if separately evaluated.  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's diabetes mellitus more closely 
approximates the criteria for the current 20 percent rating.  
In this regard, VA outpatient treatment records dated between 
1997 and 2001 show the veteran was treated for poorly 
controlled blood sugar.  In approximately November 2000, it 
appears the veteran was started on insulin as well as oral 
hypoglycemic medication.  These records, to include entries 
dated in November 1996, September 2000, and November 2000, 
also reflect the veteran was placed on a restricted diet and 
encouraged to exercise.

Additional VA outpatient treatment records dated between 2002 
and 2003 again reflect the veteran was educated regarding the 
importance of weight loss and exercise, to include entries 
dated in August 2002, September 2002, March 2003, and October 
2003.  Diabetic control continued to require both insulin and 
an oral hypoglycemic agent.  An entry dated in November 2003 
indicated the veteran denied hypoglycemia.  

In December 2003, the veteran was afforded a VA examination.  
The examiner noted the veteran was initially on oral 
hypoglycemic agents, but then started taking subcutaneous 
insulin.  The veteran denied having been hospitalized for 
diabetes or any hypoglycemic episodes.  He indicated that he 
tried to follow an American Diabetes Association diet.  He 
reported that he was unable to exercise because of unrelated 
left knee pain.  There was no active fungal infection of the 
legs.  Neurological examination was grossly nonfocal, 
symmetric, and normal.  The veteran was diagnosed with 
insulin-dependent diabetes mellitus.     

The March 2004 VA genitourinary examination noted the 
veteran's diabetes was not well controlled.  The June 2004 VA 
peripheral nerves examination indicated the veteran took 
insulin two times per day plus oral hypoglycemic medication.

VA outpatient treatment records dated in November 2004 show 
the veteran's diabetes was stable.  He was again encouraged 
to diet and exercise.  The conference report from the 
February 2005 Decision Review Officer hearing indicated the 
veteran maintained that he was taking both insulin and oral 
medication for his diabetes.  

In March 2005, the veteran was afforded an additional VA 
examination.  The veteran reported only a single significant 
hypoglycemic reaction since 1994 with a sugar of less than 
40, where he almost passed out, but did not require emergency 
medical intervention.  The veteran denied any ketoacidosis.  
He further denied ever being hospitalized related to his 
diabetes.  The veteran indicated that he tried to follow a 
restricted diet.  The veteran stated his weight had been 
stable for the last three to four years.  Other than 
complaints referable to his diabetic neuropathy for which a 
separate evaluation is already in effect, the veteran denied 
any other restriction of activities.  He denied ever having 
any significant lows or highs related to activity.  The 
veteran indicated that he saw his diabetic provider every 
three months.  He did report increased thirst and urination.  
Skin issues were related to psoriasis.  

The examiner noted the veteran's medication included 
Metformin 1000 milligrams twice a day, Acarbose 100 
milligrams twice a day, Glucotrol 10 milligrams  twice a day, 
and insulin 15 units in the morning and 40 units in the 
afternoon.  The examiner found the veteran's diabetes was 
controlled on both oral and insulin therapy.  There was no 
evidence of diabetic nephropathy.

VA outpatient treatment records dated in March 2005 and July 
2006 indicate the veteran's diabetes was stable.  Diet and 
exercise were again encouraged.  

While the current 20 percent rating is warranted, there is no 
evidence of record to support an increase to 40 percent 
disabling.  As noted above, a 40 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Here, there has been no objective 
manifestation of diabetes mellitus requiring a regulation of 
activities.  Without a finding that the diabetes mellitus 
requires a regulation of activities, a higher (40 percent) 
rating is not warranted.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  

As noted at the outset, while the veteran's diabetes mellitus 
does not warrant an increased rating under Code 7913, the 
Board has found that non-proliferative diabetic retinopathy 
is a compensable complication of the veteran's diabetes 
mellitus Type II warranting a separate 10 percent evaluation 
under 38 C.F.R. § 4.84a, Diagnostic Code 6011.  Under this 
code section, a 10 percent evaluation is warranted for 
irregularities of the retina, to include irregular, 
duplicated, enlarge, or diminished image.  38 C.F.R. § 4.84a.

The March 2005 VA diabetes examiner noted that fundoscopic 
exam did reveal retinopathy in the left eye, greater than the 
right eye.  A separate eye examination (also in March 2005) 
showed the veteran's chief ocular complaints were of side 
vision loss and general blurry vision.  He denied any other 
decreased vision, blurred vision, distorted vision, diplopia, 
visual field defects, and watering or swelling eyes.   
Uncorrected visual acuity at a distance was 20/70 right eye 
and 20/80 left eye.  Corrected visual acuity at a distance 
and near was 20/25 bilaterally.  Visual field motility, 
external examination, and pupils were normal in both eyes.  
Intraocular pressure was 18 both eyes.  Anterior segment 
examination was normal in both eyes.  Lens examination showed 
trace nuclear sclerosis bilaterally.  While there were very 
rare micro aneurysms of the posterior pole of both eyes, the 
rest of the posterior segment examination was normal.  
Goldman visual field test was obtained per the veteran's 
complaint of side vision loss as well as the suspicious 
appearance of the optic nerve; however, the test showed full 
field in both eyes.  The veteran was diagnosed with diabetes 
mellitus with mild non-proliferative diabetic retinopathy 
bilaterally.  Glaucoma was only suspected by increased cup-
disk ratio in both eyes.

VA outpatient treatment records dated in July 2006 reveal the 
veteran's non-proliferative diabetic retinopathy deteriorated 
to warrant a classification as severe, though there was no 
frank edema.  Corrected visual acuity was 20/40 on the right 
and 20/40-2 on the left.  External examination was normal, as 
well as motility.  Primary open angle glaucoma was still only 
considered possible.   

While a separate 10 percent rating is warranted for the 
retinopathy, the evidence does not support a rating in excess 
of 10 percent for this condition.  Specifically, there is no 
evidence of impairment of field vision as demonstrated by 
Goldman visual field test findings of "full field" in both 
eyes upon VA examination in March 2005.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (for rating impairment of 
visual field).  The Board has also considered rating the 
veteran's diabetic retinopathy under a different Diagnostic 
Code, but finds none that may be assigned on the facts of 
record or which would avail the veteran of a higher 
disability rating.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 53	8 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In light of the above, there is no basis for assignment of an 
evaluation other than the 20 percent disability rating 
currently in effect for diabetes mellitus and the separate 10 
percent rating which has been awarded in the instant decision 
for non-proliferative diabetic retinopathy. 

In reaching these decisions, the Board has considered the 
issue of whether the veteran's service-connected diabetes 
mellitus and diabetic retinopathy presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
veteran's diabetes mellitus and diabetic retinopathy have not 
required frequent inpatient care, nor have they by themselves 
markedly interfered with employment.  The assigned 20 percent 
rating adequately compensates the veteran for the nature and 
extent of severity of his diabetes mellitus Type II.  The 
separate 10 percent rating adequately compensates the 
veteran's diabetic retinopathy.  Therefore, in the absence of 
such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

II. Erectile Dysfunction

The veteran contends that his service-connected erectile 
dysfunction warrants an initial compensable rating due to 
such symptoms as inability to achieve an erection, minimal 
vaginal penetration, and the use of Viagra without success.  
Historically, service connection for erectile dysfunction was 
awarded in a May 2004 rating decision.  The RO assigned a 
noncompensable evaluation effective August 2002.  

The veteran is appealing the original assignment of the 
noncompensable rating.  As such, the severity of the 
disability at issue shall be considered from the initial 
assignment of the disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran's erectile dysfunction is currently rated as 
noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  Under this code section, a 20 percent rating is 
assigned for penis deformity with loss of erectile power.  
38 C.F.R. § 4.115b.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

Having carefully considered the veteran's contentions in 
light of the evidence of record previously delineated above 
and the applicable law, the Board finds that the veteran's 
erectile dysfunction more closely approximates the criteria 
for the current noncompensable rating.  In this regard, VA 
outpatient treatment records dated between 2002 and 2003 
indicate the veteran complained of erectile dysfunction.  The 
December 2003 VA examiner noted the veteran had erectile 
dysfunction.

Upon VA genitourinary examination in March 2004, the veteran 
indicated that he was unable to achieve an erection 
approximately 95 percent of the time and was only rarely able 
to achieve vaginal penetration.  The veteran stated that he 
used Viagra without success.  The examiner noted hypertension 
and peripheral neuropathy were other systemic diseases 
affecting the veteran's sexual function.  The veteran 
reported getting up approximately three times a night to 
micturate.  He also indicated that he had problems stopping 
his urine, but denied any urinary incontinence.  The veteran 
denied recurrent urinary tract infections or any 
hospitalizations for such or malignancies.  

Physical examination revealed a circumcised male with some 
psoriatic plaques located on the penis.  There was no 
discharge from the meatus.  Scrotal examination revealed 
bilaterally descended testicles that were free of any 
palpable abnormalities as were the epididymis.  There were no 
inguinal hernias or lymphadenopathy.  The veteran was 
diagnosed with erectile dysfunction related to the long-
standing diabetes.  

Erectile dysfunction was also noted upon VA examination in 
March 2005.  VA outpatient treatment records dated between 
2005 and 2006 show erectile dysfunction continued to be a 
problem.

While an initial noncompensable evaluation is warranted, 
there is no evidence of record to support an increase to 20 
percent disabling.  The criteria for a higher (compensable) 
rating require objective manifestation of penis deformity, 
which is not shown here.  38 C.F.R. § 4.115b, Diagnostic Code 
7522.  The Board has also considered rating the veteran's 
erectile dysfunction under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts, 5 Vet. App. at 538;  Pernori, 2 Vet. App. at 629.  
Specifically, there has been no evidence of:  removal of half 
or more of the penis (Diagnostic Code 7520);  removal of 
penis glans (Diagnostic Code 7521); complete atrophy of the 
testis (Diagnostic Code 7523); removal of the testis 
(Diagnostic Code 7524); or chronic epididymo-orchitis 
(Diagnostic Code 7525).  38 C.F.R. § 4.115b.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
initial noncompensable disability rating which has been 
assigned.  See Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected erectile 
dysfunction presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell, 9 Vet. App. at 338-339.  The veteran's erectile 
dysfunction has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  The 
assigned noncompensable rating adequately compensates the 
veteran for the nature and extent of severity of his erectile 
dysfunction.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  




ORDER

Entitlement to a rating in excess of 20 percent disabling for 
diabetes mellitus Type II is denied.

Entitlement to a separate 10 percent rating for non-
proliferative diabetic retinopathy is granted, subject to the 
regulations governing monetary awards.

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


